DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it should be amended to remove the implied phrase “Provided is”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 15, 23 and 31 are objected to because of the following informalities: in all three claims it recites “the non-nucleophilic base” which should likely be amended to recite --the non-nucleophilic base catalyst--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 16, 22, 24, 30 and 32 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13, 22 and 30 all recite the limitation "the one or more metal sealing features" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 16, 24 and 32, the phrase "may be configured to" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-14, 17-22, and 25-30 are rejected under 35 USC 103 as being unpatentable over Clemens et al. (US 8,714,270 B2) (“Clemens”) and in view of Becker-Willinger et al. (US 2014/0329080 A1) (“Becker-Willinger”).
Referring to claims 1, 2 and 17: Clemens teaches a well system, comprising:
a wellbore located in a subterranean formation (Fig. 1); and
a downhole sealing device 224 positioned within the wellbore, the downhole sealing device including:
one or more downhole sealing features 222, 240; and
an elastomeric element 226 comprising a polymer coupled to the one or more downhole sealing features, the elastomeric element operable to be compressed in a downhole application against a tubular in the wellbore (column 11, lines 54-62).
Clemens does not specifically teach a thiourethane/acrylate polymer.  Becker-Willinger teaches a downhole device ¶ [0002], comprising:
an element comprising a thiourethane/acrylate polymer (since Becker-Willinger teaches a coating comprising a binder (Abstract), the coating comprises thiourethane [0058] and the binder comprises acrylate [0059]), wherein the thiourethane/acrylate polymer is a thiourethane polymer [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer taught by Clemens to comprise a thiourethane/acrylate polymer as taught by Becker-Willinger since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 27: Clemens teaches a method for sealing within a wellbore, comprising:
positioning a downhole sealing device 224 within a wellbore located within a subterranean formation (Fig. 1), the downhole sealing device including:
one or more downhole sealing features 222, 240; and
an elastomeric element 226 comprising a polymer coupled to the one or more downhole sealing features; and
subjecting the elastomeric element to an axial compressive force, the axial compressive force compressing the elastomeric element against a surface in the wellbore (column 11, lines 54-62).
Clemens does not specifically teach a thiourethane/acrylate polymer.  Becker-Willinger teaches a downhole device ¶ [0002], comprising:
an element comprising a thiourethane/acrylate polymer (since Becker-Willinger teaches a coating comprising a binder (Abstract), the coating comprises thiourethane [0058] and the binder comprises acrylate [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer taught by Clemens to comprise a thiourethane/acrylate polymer as taught by Becker-Willinger since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claims 3 and 4: Becker-Willinger does not specifically teach the thiourethane/acrylate polymer is a thiolacrylate polymer or a blended combination of a thiourethane polymer and a thiolacrylate polymer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer taught by Clemens and Becker-Willinger to comprise a thiolacrylate polymer or a blended combination of a thiourethane polymer and a thiolacrylate polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claims 5-9, 18 and 28: While the elastomeric element taught by Clemens is operable to be compressed in the downhole application against the tubular and inherently is operable to seal at least a certain pressure differential at a certain temperature, Clemens and Becker-Willinger do not specifically teach the elastomeric element is operable to seal at least 27,575 kPa of pressure differential at temperatures as low as -65°C and as high as 270°C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric element taught by Clemens and Becker-Willinger to withstand certain pressure differentials at certain temperatures since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Referring to claim 10: While the elastomeric element taught by Clemens and Becker-Willinger inherently has a fracture toughness and a tensile strength, Clemens and Becker-Willinger do not specifically teach the elastomeric element has a fracture toughness of at least 40 MJ/m3 and a tensile strength of at least 25 MPa.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric element taught by Clemens and Becker-Willinger to have a certain fracture toughness and tensile strength since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Referring to claims 11, 12, 20, 21 and 29: Clemens teaches the one or more downhole sealing features are first and second end petals coupled to opposing ends of the elastomeric element, the first and second end petals configured to move with respect to one another to axially compress the elastomeric element to engage the tubular in the wellbore, wherein the elastomeric element and first and second end petals are positioned between first and second anti-extrusion devices 220, 238, the first and second anti-extrusion devices configured to expand in diameter when subjected to an axial compressive force (from Figs. 3A-3D to Figs. 4A-4B) such that the elastomeric element cannot deform axially past the first and second end petals.
Clemens does not specifically teach the downhole sealing features are plates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the downhole sealing features taught by Clemens to be plates rather than petals because the configuration of the claimed downhole sealing features is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed downhole sealing features was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claims 13, 22 and 30: Clemens teaches subjecting the elastomeric element to an axial compressive force to axially compress the elastomeric element to engage the surface in the wellbore.  While Clemens does not specifically teach the one or more metal sealing features are a single metal sealing feature having a groove located therein, and further wherein the elastomeric element is an O-ring positioned within the groove, since there is no criticality for only one type of downhole sealing feature or elastomeric element shape, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sealing feature and elastomeric element taught by Clemens to be a single metal feature and an O-ring, respectively, as a matter of design choice.
Referring to claim 14: Clemens teaches the elastomeric element is a single element (Fig. 4B).
Referring to claim 19: Clemens teaches the surface in the wellbore is wellbore casing 26.
Referring to claim 25: Clemens teaches the downhole sealing device is a first downhole sealing device, and further including a second downhole sealing device positioned proximate the first downhole sealing device (Fig. 3C).
Referring to claim 26: Clemens teaches the second downhole sealing device comprises a polymeric material different from the thiourethane/acrylate polymer (column 10, lines 51-55; column 19, lines 4-26).
Allowable Subject Matter
Claims 15, 23 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 24, and 32 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


23 September 2022